UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q /A [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 Commission file number: 000-49993 FORCE FUELS, INC. (Exact name of small business issuer as specified in its charter) Nevada 56-2284320 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1503 South Coast Dr. Ste. 206 Costa Mesa CA 92626 (Address of principal executive offices) (Issuer’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of accelerated filer” and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 10,441,875 shares of Common Stock, as of June 13, 2011. Transitional Small Business Disclosure Format (check one): Yes oNo x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements F-1 to F-11 Item 2. Management's Discussion and Analysis of Financial Conditions and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures about Market Risk 5 Item 4. Controls and Procedures 5 PART II - OTHER INFORMATION 5 Item 1. Legal Proceedings 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 7 EXHIBIT INDEX 8 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Consolidated Balance Sheets at April 30, 2011 (Unaudited) and July 31, 2010 F-2 Consolidated Statements of Operations for the Three and Nine Month Periods Ended April 30, 2011 and 2010, and from Inception on July 15, 2002 through April 30, 2011 (Unaudited) F-3 Consolidated Statements of Stockholders’ Equity (Deficit) for the period from July 15, 2002 (inception) through April 30, 2011 (Unaudited) F-4 - F-5 Consolidated Statements of Cash Flows for the Nine Month Periods Ended April 30, 2011 and 2010, and for the period from Inception on July 15, 2002 through April 30, 2011 (Unaudited) F-6 - F-7 Notes to the Consolidated Financial Statements (Unaudited) F-8 to F-15 F-1 FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS April 30, July 31, 2011 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ 48,647 $ 86,842 Accounts receivable, net - 7,451 Inventory, net 29,689 81,980 Deposits and prepaid expenses 29,700 10,000 Notes receivable - related party 2,500 - Total Current Assets 110,536 186,273 LONG-TERM ASSETS: Deposits 12,638 - Oil and gas property, net 879,130 1,258,292 Property and equipment, net 118,544 133,361 Total Long-term Assets 1,010,312 1,391,653 Total Assets $ 1,120,848 $ 1,577,926 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ 248,550 $ 224,258 Accrued officer salaries 617,053 310,830 Convertible notes payable 117,300 - Convertible notes payable - related 29,200 - Notes payable, net 223,066 139,747 Notes payable for acquisition of oil and gas property, net - 1,368,121 Total Current Liabilities 1,235,169 2,042,956 NON CURRENT LIABILITIES: Asset retirement obligation 31,979 36,622 Total Liabilities 1,267,148 2,079,578 STOCKHOLDERS' DEFICIT: Preferred stock at $0.001 par value: 1,000,000 shares authorized; none issued or outstanding - - Common stock at $0.001 par value: 100,000,000 shares authorized; 9,641,875 and 6,475,129 shares issued, respectively 9,642 6,475 Additional paid-in capital 3,325,433 2,543,518 Deficit accumulated during development stage (3,481,375 ) (3,051,645 ) Total Stockholders' Deficit (146,300 ) (501,652 ) Total Liabilities and Stockholders' Deficit $ 1,120,848 $ 1,577,926 The accompanying notes are an integral part of these consolidated financial statements. F-2 FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) From Inception on July 15, For the Three Months Ended For the Nine Months Ended 2002 Through April 30, April 30, April 30, 2011 2010 2011 2010 2011 OIL AND GAS REVENUES $ - $ - $ 41,758 $ - $ 49,209 COST OF SALES - - 52,291 - 52,291 GROSS PROFIT (LOSS) - - (10,533 ) - (3,082 ) OPERATING EXPENSES: Well operating costs - - 30,394 - 55,394 Depreciation on well operating equipment 4,939 - 14,817 - 24,695 Research and development - 115,434 Salary and wages - officers 88,369 96,666 299,336 169,166 628,916 Impairment of intellectual property rights - 344,000 Stock based compensation - (12,900 ) - 322,310 494,933 General and administrative expenses 155,096 119,225 744,282 294,587 2,108,752 Total operatingexpenses 248,404 202,991 1,088,829 786,063 3,772,124 NET LOSS FROM OPERATIONS (248,404 ) (202,991 ) (1,099,362 ) (786,063 ) (3,775,206 ) OTHER INCOME (EXPENSES) : Gain on settlement of debt 980,481 739,689 755,481 739,689 445,467 Loss on disposal of assets - (19,915 ) Interest expense (7,406 ) (1,875 ) (85,849 ) (6,448 ) (131,721 ) Total other income (expenses) 973,075 737,814 669,632 733,241 293,831 NET LOSS BEFORE TAXES 724,671 534,823 (429,730 ) (52,822 ) (3,481,375 ) INCOME TAXES - NET LOSS $ 724,671 $ 534,823 $ (429,730 ) $ (52,822 ) $ (3,481,375 ) NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ 0.08 $ 0.09 $ (0.05 ) $ (0.01 ) Weighted Average Common Outstanding - basic and diluted 9,047,493 6,130,037 7,916,150 5,983,214 The accompanying notes are an integral part of these consolidated financial statements. F-3 FORCE FUELS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Total Common Stock Additional During the Stockholders' Number of Paid-in Treasury Development Equity Shares Par Value Capital Stock Stage (Deficit) Balance at inception on July 15, 2002 - $
